I-Iill, J.
1. An application made by an executor to a court of ordinary, for leave to sell land of the testator for the maintenance and support of the wife and children, is amendable by adding thereto that the purpose for which the land is to be sold is for the payment of debts and for distribution. Where isuch an application alleges that the property is to be sold for the maintenance and support of the minor children, and the judgment ordering the property sold recites a that it is necessary for the purpose of paying the debts, etc., division that said land be sold,” the defect in failing to allege in the petition that the sale was for the pur*509pose of paying debts was amendable; and the court having jurisdiction to render such judgment, the defect was cured by the judgment. Laramore v. Dudley, 145 Ga. 102 (88 S. E. 682).
No. 1796.
September 18, 1920.
Claim. Before Judge Graham. Wheeler superior court. September 24, 1919.
A. C. Saffold, for plaintiffs in error.
Eschol Graham, and Hines, Hardwick & Jordan, contra.
2. The ruling made in the preceding note disposes of the controlling question in the case; and the judge, to whom the case was submitted on an agreed statement of facts for decision without the intervention of a jury, did not err in finding the property subject to the fi. fa.

Judgment affirmed.


All the Justices concw, except Fish, G. J., disqualified.